Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-20, as originally filed 21 AUG. 2020, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 DEC. 2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4 and 6-7 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated Schulze US 6820390 B2.
As per claim 1 Schulze teaches an adjustable plate support ("Weldment Plate Spacer Support" title) for positioning a weldment plate (12, FIG. 1; this is considered exemplary) within a precast concrete panel (FIG. 3), comprising: 
a body (body portion 22, FIG. 6A) extending between an upper end and a lower end along a longitudinal axis (see upper —top— and lower —bottom— end of 22, FIG. 6A; see "longitudinal axis" as claimed, FIG. 6A); 
a plurality of segments (see "spaced-apart weakened areas 40" 4:43; this is recognized as teaching at least two segments on either side of the areas) of said body positioned at said lower end of said body, 

a plurality of fingers (see at least two flanges at clips 47, 47, FIG. 6A) extending away from said body (body portion 22, FIG. 6A), 
said plurality of fingers positioned between said upper end and said plurality of segments along said longitudinal axis (see FIG. 6A), wherein at least two fingers (see at least two flanges at clips 47, 47, FIG. 6A) of said plurality of fingers are configured to deflect in opposing directions about said longitudinal axis to receive a stud (15, FIG. 6A) extending from a weldment plate (12, FIG. 1; this is considered exemplary), 
wherein said plurality of fingers are configured to position said stud (15, FIG. 6A) substantially parallel to said body (body portion 22, FIG. 6A).  

As per claim 2 Schulze teaches the limitations according to claim 1, further comprising a top flange (shelf 45, FIG. 6B) positioned at said upper end of said body (body portion 22, FIG. 6A), wherein said top flange (shelf 45, FIG. 6B) has a larger cross sectional area compared to a cross sectional area of said body (body portion 22, FIG. 6A).  

As per claim 3 Schulze teaches the limitations according to claim 1, wherein said plurality of fingers (see at least two flanges at clips 47, 47, FIG. 6A) is offset from said upper end of said body (body portion 22, FIG. 6A) along said longitudinal axis by a predetermined distance, and each finger of said plurality of fingers is 

As per claim 4 Schulze teaches the limitations according to claim 1, wherein said frangible portion (weakened areas 40, FIG. 6A) is at least one of a line of reduced material thickness, a line of perforations in the material, or a score line ("scoring lines 40" 3:41; this is considered exemplary).  


As per claim 6 Schulze teaches the limitations according to claim 1, wherein said plurality of fingers (see at least two flanges at clips 47, 47, FIG. 6A) extends substantially perpendicular to said longitudinal axis (see FIG. 6A;  note the flanges extending at a right angle towards the lower right area of the figure), and at least one finger of said plurality of fingers deflects in a counterclockwise direction and at least one finger of said plurality of fingers deflects in a clockwise direction when viewed along said longitudinal axis from above (see "clockwise" and "counterclockwise" relative to leg 22 as claimed, FIG. 6A).  

As per claim 7 Schulze teaches the limitations according to claim 1, wherein said at least two fingers (see at least two flanges at clips 47, 47, FIG. 6A) of said plurality of fingers define a void to receive said stud (see "held in place on leg 22" 4:42; this is recognized as a "void to receive" as broadly claimed) and define an opening with a smaller diameter (see at least a first "smaller diameter" at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8-14 rejected under 35 U.S.C. 103 as being unpatentable over Schulze.
As per claim 5 Schulze teaches the limitations according to claim 1, wherein said body (body portion 22, FIG. 6A) has a substantially constant cross-sectional shape between said upper end and said lower end (see FIG. 6A), but fails to explicitly disclose:
said cross- sectional shape is an "x" shape.  
In a separate embodiment, Schulze teaches such a preferred shape, specifically:
said cross-sectional shape is an "x" shape (72d, FIG. 11).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Schulze by substituting the "x" shape cross section as taught by Schulze as an obvious design choice in order to provide a desired strength profile which resists deflection in a direction perpendicular to the element.

As per claim 8 Schulze teaches an adjustable plate support ("Weldment Plate Spacer Support" title) system for positioning a weldment plate (12, FIG. 1; this is considered exemplary) within a precast concrete panel (FIG. 3), comprising: 
a body (body portion 22, FIG. 6A) extending between an upper end and a lower end along a longitudinal axis; 
a plurality of segments (see "spaced-apart weakened areas 40" 4:43; this is recognized as teaching at least two segments on either side of the areas) of said body (body portion 22, FIG. 6A) positioned at said lower end of said body (body portion 22, FIG. 6A), 
a frangible portion (weakened areas 40, FIG. 6A) is located between adjacent segments of said plurality of segments, and 
a plurality of fingers (see at least two flanges at clips 47, 47, FIG. 6A) extending away from said body (body portion 22, FIG. 6A), 
wherein at least two fingers (see at least two flanges at clips 47, 47, FIG. 6A) of said plurality of fingers are configured to deflect in opposing directions 
at least two adjacent segments of said plurality of segments each have a side flange extending substantially perpendicular to said longitudinal axis, wherein said frangible portion joins said side flanges of said two adjacent segments.
In a separate embodiment, Schulze teaches such a preferred shape, specifically:
at least two adjacent segments of said plurality of segments each have a side flange (see side flanges at 72d, FIG. 11) extending substantially perpendicular to said longitudinal axis, wherein said frangible portion joins said side flanges of said two adjacent segments.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Schulze by substituting the side flanges as taught by Schulze as an obvious design choice in order to provide a desired strength profile which resists deflection in a direction perpendicular to the element.
 
As per claim 9 Schulze teaches the limitations according to claim 8, wherein each finger of said plurality of fingers (see at least two flanges at clips 47, 47, FIG. 6A) has a recess and a protrusion (see protrusion and recess, distal and proximal to the leg 22).  



As per claim 11 Schulze teaches the limitations according to claim 10, wherein said protrusions of said fingers (see at least two flanges at clips 47, 47, FIG. 6A) of said plurality of fingers are positioned adjacent --to one another-- (see 47, 47, "adjacent" as broadly claimed ) to  retain said stud (15, FIG. 6A) within said void.  

As per claim 12 Schulze teaches the limitations according to claim 8, but fails to explicitly disclose:
wherein a segmented portion of said body (body portion 22, FIG. 6A) extends along a longer length of said longitudinal axis than a non-segmented portion.  
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


As per claim 13 Schulze teaches the limitations according to claim 8, and further discloses each finger of said plurality of fingers is offset (see "offset" space between elements as broadly claimed between 47, 47, FIG. 6A) from an adjacent finger along said longitudinal axis, but fails to explicitly disclose:
wherein said plurality of fingers is at least three fingers
In a separate embodiment Schulze teaches three fingers (see FIG. 6B).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to include any number of fingers —including at least three fingers— in order to provide a desired gripping area and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As per claim 14 Schulze teaches the limitations according to claim 8, further comprising: a precast concrete panel (FIG. 3) having a bottom surface and a top surface, wherein said weldment plate (12, FIG. 1) is exposed on said top surface .  
Allowable Subject Matter
Claim 15-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	The Examiner notes that a thorough search was performed and the prior art of record has been cited; the Examiner did not find a reference or combination of references that distinctly disclosed or fairly suggested a modification to arrive at a formwork including a weldment plate spaced by a plate support as claimed having fingers which engage a stud projecting form the weldment plate in a way that the plate support is contacted by the support. It is unclear if Schulze US 6820390 B2 teaches a plate which contacts the top of the body portion (22) but it does not appear so and it would not have been obvious to make the body portion contact the weldment plate.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635